Citation Nr: 0736156	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO. 04-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for dysplasia of the 
cervix, with glandular involvement (claimed as squamous cell 
carcinoma).

3. Entitlement to service connection for menorrhagia, status 
post conization (claimed as cervix disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from September 1978 to February 
1986 and from October 1987 to February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
September 2007.


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of 
depression.

2. The veteran does not have a current diagnosis of dysplasia 
of the cervix.

3. Menorrhagia, status post conization, is not related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1. Depression was not incurred or aggravated during the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Dysplasia of the cervix, with glandular involvement, was 
not incurred or aggravated during the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3. Menorrhagia, status post conization, was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in July 2003 and April 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by her, what information and evidence will be 
obtained by VA, and the need for her to advise VA of or 
submit any further evidence that pertains to her claims. 

The veteran did not receive notice as to the information and 
evidence necessary to establish a disability rating or an 
effective date in the event service connection was granted. 
As such, the VCAA notice was deficient as to content. 
However, the veteran has not been prejudiced from this error 
because the denial of the claims in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned. See Sanders, supra.; Simmons, 
supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes limited service records, private medical 
records, and VA treatment records, as well as an appropriate 
VA medical examination to address the issues of menorrhagia 
and cervical dysplasia. The Board acknowledges that only very 
limited service medical records have been associated with the 
claims file. It appears that the RO has made every reasonable 
attempt to locate and obtain any available service records 
from any available source. The record shows that the RO also 
attempted to obtain any available records from other sources, 
including the actual medical facilities identified by the 
veteran. However, only limited records were available at any 
of these locations. Under the circumstances, the Board must 
conclude that the RO has fully met the duty to assist the 
veteran in this case and that no useful purpose would be 
served by further delaying appellate review for any 
additional searches for available records. 

With respect to the service connection claim for depression, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that she has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between her active service and the 
current disorder, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorder is related to the veteran's military service. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).



Depression and Dysplasia of the Cervix

Medical records from the veteran's period of active duty 
service note that she was diagnosed with cervical dysplasia 
in 1992 and acute anxiety in 1999. Nonetheless, the medical 
evidence of record does not show that the veteran has a 
current diagnosis of depression or cervical dysplasia.  

Neither the current VA treatment records nor the April 2004 
VA examination report show a diagnosis of depression or 
cervical dysplasia. Although the April 2004 VA examination 
report shows a reported history of cervical dysplasia, the 
report reveals that a March 2003 pap smear was negative for 
abnormalities and that the veteran herself reported normal 
pap smears since 1992. No diagnosis of current cervical 
dysplasia was rendered.

As such, there is no competent medical evidence of a 
diagnosis of depression or cervical dysplasia since the 
veteran's discharge from active duty service in 2000, and 
there is no competent medical evidence of a current diagnosis 
of either disability. Service connection cannot be 
established without a current disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). As such, entitlement 
to service connection for depression and dysplasia of the 
cervix is not warranted.

Menorrhagia

The competent medical evidence of record reveals that the 
veteran complained of menorrhagia on multiple occasions 
during and after active duty service. The veteran claims that 
the menorrhagia is a result of the conization procedure she 
had in service. The veteran underwent a VA examination in 
April 2004. The examination report reveals that the veteran 
complained of heaving heavy menstrual cycles with cramping 
after conization procedure in service. After examining the 
veteran and reviewing her c-file, the examiner opined that 
cervical conization for dysplasia with glandular involvement 
is not associated with menorrhagia.  There are no contrary 
medical opinions of record.  As such, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's current complaints of menorrhagia are related 
to her active duty service.  It follows that entitlement to 
service connection for menorrhagia is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for dysplasia of the 
cervix, with glandular involvement (claimed as squamous cell 
carcinoma) is denied.

Entitlement to service connection for menorrhagia, status 
post conization (claimed as cervix disease) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


